       MAGISTRATE JUDGE FRENSLEY COURTROOM MINUTES FOR CRIMINAL PROCEEDINGS

     U.S.A. v. L45,1 EistMl~q rk                                                   , No. 3: 21- wt;_ 2.6 '41

 ATTORNEY FOR GOVERNMENT:                  bsk kNV+2W4V1
 ATTORNEY FOR DEFENDANT:                   ~V &&A h     fiWOWr                             AFPD Ganef           Retained

 PRETRIAL SERVICES/PROBATION OFFICER: $n4& Ma qk~
                                 >
 INTERPRETER NEEDED?    YESC~        LANGUAGE/INTERPRETER:
                                    ❑ PRESENT        ❑ ON TELEPHONE

 7 INITIAL APPEARANCE ❑ ON A SUMMONS ❑ .ARRESTED ON:
        DEFENDANT HAS A COPY OF:
        ❑ Complaint ❑ Indictment ❑ Information ❑ Supervised Release Pet. ❑ Other
        ❑ Defendant advised of the charges and the maximum penalties
        ❑ Defendant has a copy of notice of rights
        ❑ Defendant advised of right to counsel                        ❑ Counsel retained
        ❑ Defendant sworn and/or certified under penalty of perjury and financial affidavit filed          ❑ FPD Appointed
        ❑ Defendant advised of right to silence
        ❑ Defendant advised of right to Consular notification
        ❑ Government motion for detention
        ❑   Defendant temporarily detained                               ❑ ICE detainer on defendant
        ❑   Defendant waived detention hearing                           ❑ Defendant reserved right to hearing in future
        ❑   Defendant to remain in Federal custody                       ❑ Defendant to be returned to State custody
        ❑   Defendant advised of right to preliminary hearing            ❑ Defendant waived preliminary hearing
        ❑   Defendant ordered to psychological/psychiatric evaluation
        ❑   Defendant to remain on current conditions of supervised release
        ❑   Defendant released on:
                ❑ Own recognizance with conditions of release ❑ standard ❑ special
                ❑ Appearance bond in the amount of-
                0 Property bond [description of property]:
                ❑ Performance bond [as set out in conditions of release]
       ❑    RULE 5 - Defendant advised of right to identity hearing      ❑ Defendant waived identity hearing
       ❑    RULE 5 - Defendant reserved right to have preliminary hearing in District of Prosecution
       ❑    RULE 5 - Defendant elected to have detention hearing in District of Prosecution
       ❑    RULE 5 - DEFENDANT ADVISED OF RIGHT TO RULE 20 TRANSFER

❑ PRELEVUNARYIDETENTION/ARRAIGNMWNT CONTINUED TO:

❑ GRAND JURY WAIVED IN OPEN COURT                       [Defendant sworn and advised of rights by Court]

❑ ARRAIGNMENT
     ❑ Defendant acknowledges he/she has copy of Indictment/Information ❑ Court advised Def. of penalties
     ❑ Defendant waives reading thereof           ❑ Indictment/Information read to defendant by Judge
     PLEA: ❑  GUILTY       ❑  NOT   GUILTY        ❑  Defendant intends to plead guilty and case referred to DI




      DATE:            1.2.5.2 t          TO.1f`ALTM.-    5, Wyv%yS 32 n/4"n AticS
      BEGIN TIME:                I 4 oA   END TEME:
      Digitally Recorded
            Case 3:21-mj-02679 Document 12 Filed 01/25/21 Page 1 of 2 PageID #: 56
      Form Revised 2/9/2018             Pagel of
UNITED STATES OF AMERICA v. ~ S11 6ise,06 4                         +                      NO. 3: 26' Kf S '   16:17


❑ RULE 5 IDENTITY HEARING
     ❑ Held, defendant found to be person named in warrant
     ❑ Held, defendant found NOT to be person named in warrant and released
     ❑ Waived in open Court

PRELIMINARY HEARING                          CONTINUED TO:
     0'1 robable Cause found/Held to answer/bound over                        ❑ Discharged from custody
     ❑ Defendant waived preliminary hearing
     ❑ RULE 5 - Held to answer hi District of Prosecution
     C~ RULE 5 - Defendant reserved right to have hearing in District of Prosecution
      i
DETENTION HEARING                           CONTINUED TO:
    ❑ Government withdrew motion for detention or agreed to release
    ❑ Pretrial Services Report made a part of the record    ❑ Counsel moved to retain copy of PTSR/granted
    ❑ Bond set at:                                          Eg'befendant released on [date]: !• 2.b.2i ,i- 5~P An
    ❑ RULE 5 - Defendant elected to have hearing in District of Prosecution
    ❑ Defendant waived detention hearing             ❑ Defendant reserved right to hearing in future
    ❑ Defendant detained, order to enter             ❑ ICE detainer pending
    ❑ 'Defendant to remain in Federal custody        ❑ Defendant to be returned to State custody
    ❑ Government moved for stay of execution of release pending appeal
            ❑ Motion granted                         ❑ Motion denied
    ❑ Defendant advised of right to appeal

❑ ARRAIGNMENT ON MISDEMEANOR
     ❑ Defendant acknowledges he/she has copy of Indictrnent/Information
     ❑ Indictment/Information read to defendant by Judge ❑ Defendant waives reading thereof
     PLEA: ❑ GUILTY         ❑ NOT GUILTY
     ❑ Misdemeanor - defendant consented to trial before Magistrate Judge
     ❑ Written plea agreement/filed in open Court          ❑ Oral plea agreement
     ❑ Guilty plea:         ❑ Accepted              ❑ Rejected             ❑ Taken under advisement

❑ OTHER
     ❑ Type of hearing and outcome:


❑ DEFENDANT DID NOT APPEAR AS DIRECTED, BENCH WARRANT ISSUED

  W itIA6SS 404 CXWI'oi-~ USi 4A" .
NOTES/EVIDENTIARY MATTERS/SENTENCING:                         (Witnesses, Exhibits, Attach W/Ex List if necessary)




                                                   Page 2 of 2
           Case 3:21-mj-02679 Document 12 Filed 01/25/21 Page 2 of 2 PageID #: 57
